

115 HR 6639 IH: Diabetic Vision Loss and Blindness Prevention Act of 2018
U.S. House of Representatives
2018-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6639IN THE HOUSE OF REPRESENTATIVESJuly 27, 2018Mr. Reed (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage under the Medicare program
			 of digital retinal imaging with remote interpretation.
	
 1.Short titleThis Act may be cited as the Diabetic Vision Loss and Blindness Prevention Act of 2018. 2.Medicare coverage of digital retinal imaging with remote interpretation (a)CoverageSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
 (1)in subsection (s)(2)— (A)in subparagraph (FF), by striking and at the end;
 (B)in subparagraph (GG), by adding and at the end; and (C)by inserting after subparagraph (GG) the following new subparagraph:
						
 (HH)digital retinal imaging with remote interpretation (as defined in subsection (jjj));; and (2)by adding at the end the following new subsection:
					
 (jjj)Digital Retinal Imaging with Remote InterpretationThe term digital retinal imaging with remote interpretation means an exam for the purpose of early detection or assessment of diabetic retinopathy that— (1)is provided not more frequently than on an annual basis to an individual who has been diagnosed with diabetes and who—
 (A)does not have prior known diabetic retinopathy; or (B)is not known to have worse than mild non-proliferative diabetic retinopathy (ETDRS level 35);
 (2)is provided by or under the supervision of a primary care practitioner (as defined in section 1833(x)) or board-certified endocrinologist;
 (3)utilizes a retinal camera with optical resolution compliant with the International Organization for Standardization ISO 10940 to take digital images of structures behind the lens of the eye, such as the retina, choroid and optic nerve; and
 (4)involves the electronic transmission of such images for evaluation for diabetic retinopathy and other diseases of the eye by a board-certified, State-licensed ophthalmologist..
 (b)PaymentNotwithstanding section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m))— (1)payment shall be made pursuant to the amendments made by subsection (a) for digital retinal imaging with remote interpretation under CPT code 92250; and
 (2)the Secretary of Health and Human Services shall establish a national minimum payment amount for CPT code 92250 and any successor to such codes that is not less than the reimbursement rate in effect for such code (or predecessor code) on December 31, 2017.
				